Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


CONTINUATION APPLICATION
This application is a Continuation of US Application 17227830, now US Pat# 11417991.


Specification
The disclosure is objected to because of the following informalities: page 1, lines 3-5, the U.S. a statement declaring continuity of US Application number 17227830, now U.S. Patent number 11417991 of the parent application is missing. 
Appropriate correction is required.


Claim Objections
Claims 1, 3, 5 are objected to because of the following informalities:  
Claim 1, line 15, “non-rid material” should be changed to - - non-rigid material - -.
Claim 3, lines 1-3, regarding “wherein said housing hand scrunchable into a scrunched shape different from said shape when said retainer in said installed orientation and at rest; said scrunched shape achieved without damaging said retainer”, this limitation appears to be equivalent to the limitation in claim 2, lines 1-3 “wherein said housing hand deformable into a deformed shape different from said shape when said retainer in said installed orientation and at rest; said deformed shape achieved without damaging said retainer;”.  The words “scrunchable/scrunched” and “deformable/deformed” are seen to be equivalent because both terms involve misshaping the housing by hand, therefore the limitations in claim 3, lines 1-3 should either be reworded or deleted.
Claim 3, line 3, “said jacket” lacks antecedent basis.
Claim 5, line 1, “said housing flexible” should be changed to - - said housing is flexible - -.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1. 2, 7-12, 13, 14 of U.S. Patent No. 11417991 in view of Nelson 4869683.
In reference to claim  1, Claim 1 of U.S. Patent No. 11417991 teaches a retainer to resist decoupling of a first connector of a first cord from a second connector of a second cord, said retainer comprising: a first receiver having a contact surface and an adjuster in cooperation enabling adjustment of said first receiver from an uncoupled orientation into a fixedly coupled orientation with said first cord; a second receiver having a contact surface and an adjuster in cooperation enabling adjustment of said second receiver from and uncoupled orientation into a fixedly coupled orientation with said second cord; and wherein said retainer when in an installed orientation, said first receiver resides in said fixedly coupled orientation with said first cord; said first cord resides in said first receiver; said second receiver resides in said fixedly coupled orientation with said second cord, said second cord resides in said second receiver; said first and second connector coupled together; and said retainer resists decoupling of said first connector from said second connector.
However Claim 1 of U.S. Patent No. 11417991 does not teach a housing having an internal and external surface, said housing to receive said first and second connectors said housing interconnects said first receiver to said second receiver; wherein said first receiver, and said second receiver each comprising an internal and external surface comprising non-rigid material, said non rigid material of said first receiver, and said second receiver being hand deformable into a deformed shape different from said shape when said retainer in said installed orientation and at rest; said deformed shape achieved without damaging said retainer; said non-rid material reformable from said deformed shape into a shape when said retainer in an installed orientation and at rest.
Nelson teaches a housing (10; fig. 1) having an internal (14) and external surface (15), said housing to receive said first and second connectors (see fig. 2) said housing interconnects said first receiver (16) to said second receiver (16); wherein said first receiver, and said second receiver each comprising an internal and external surface comprising non-rigid material (col. 2, line 62-65 mentions the enclosure is made out of flexible material.  Therefore, the housing, first receiver and second receiver are seen to be made of non-rigid material), said non rigid material of said first receiver, and said second receiver being hand deformable (the flexible material of the enclosure of Nelson is seen to read on this limitation) into a deformed shape different from said shape when said retainer in said installed orientation and at rest; said deformed shape achieved without damaging said retainer; said non-rid material reformable from said deformed shape into a shape when said retainer in an installed orientation and at rest.
Using the teachings of Nelson to modify U.S. Patent No. 11417991 to arrive at the result of claim 1 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nelson, see Abstract lines 1-5, in order to improve protection of the of the electrical cords by providing a waterproof protective enclosure that can accommodate cords and coupled terminals of varying sizes.
 	In reference to claim  2, Claim 1 of U.S. Patent No. 11417991 substantially teaches the invention as claimed.
However U.S. Patent No. 11417991 does not teach wherein said housing hand deformable into a deformed shape different from said shape when said retainer in said installed orientation and at rest; said deformed shape achieved without damaging said retainer; said housing reformable by hand from said deformed shape into a shape when said retainer in said installed orientation and at rest.
Nelson teaches said housing (10) hand deformable into a deformed shape (col. 2, line 62-65 mentions the enclosure is made out of flexible material.  Therefore, the housing, first receiver and second receiver are seen to be made of deformable material) different from said shape when said retainer in said installed orientation and at rest; said deformed shape achieved without damaging said retainer; said housing reformable by hand from said deformed shape into a shape when said retainer in said installed orientation and at rest.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nelson, see Abstract lines 1-5, in order to improve protection of the of the electrical cords by providing a waterproof protective enclosure that can accommodate cords and coupled terminals of varying sizes.
In reference to claim  3, Claim 1 of U.S. Patent No. 11417991 substantially teaches the invention as claimed.
However U.S. Patent No. 11417991 does not teach wherein said housing hand scrunchable into a scrunched shape different from said shape when said retainer in said installed orientation and at rest; said scrunched shape achieved without damaging said retainer; said jacket unscrunchable from said scrunched shape into a shape when said retainer in said installed orientation and at rest.
Nelson teaches said housing hand scrunchable (col. 2, line 62-65 mentions the enclosure is made out of flexible material.  Therefore, the housing, first receiver and second receiver are seen to be made of scrunchable material) into a scrunched shape different from said shape when said retainer in said installed orientation and at rest; said scrunched shape achieved without damaging said retainer; said jacket unscrunchable from said scrunched shape into a shape when said retainer in said installed orientation and at rest.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nelson, see Abstract lines 1-5, in order to improve protection of the of the electrical cords by providing a waterproof protective enclosure that can accommodate cords and coupled terminals of varying sizes.
In reference to claim  4, Claim 1 of U.S. Patent No. 11417991 substantially teaches the invention as claimed.
However U.S. Patent No. 11417991 does not teach wherein said housing resiliently deformable.
Nelson teaches wherein said housing resiliently deformable (col. 2, line 62-65 mentions the enclosure is made out of flexible material.  Therefore, the housing is seen to be made of resiliently deformable material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nelson, see Abstract lines 1-5, in order to improve protection of the of the electrical cords by providing a waterproof protective enclosure that can accommodate cords and coupled terminals of varying sizes.
In reference to claim  5, Claim 1 of U.S. Patent No. 11417991 substantially teaches the invention as claimed.
However wherein said housing flexible.
Nelson teaches the housing is flexible (col. 2, line 62-65 mentions the enclosure is made out of flexible material.  Therefore, the housing is seen to be made of flexible material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nelson, see Abstract lines 1-5, in order to improve protection of the of the electrical cords by providing a waterproof protective enclosure that can accommodate cords and coupled terminals of varying sizes.
In reference to claim  6, Claims 7, 8, 9 of U.S. Patent No. 11417991 teaches wherein said adjuster of said first receiver and said adjuster of said second receiver each comprises a fastener, said fastener of said first receiver couples a first portion of said first receiver to a second portion of said first receiver; said fastener of said second receiver couples a first portion of said second receiver to a second portion of said second receiver; and wherein said fasteners each having structure selected from a group of structures consisting of: a plurality of interlocking teeth, a slider, a zipper, an interlocking track and groove, teeth engageable with a pawl, a pawl insertable into delimited open spaces, hooks which couple to loops.
In reference to claim  7, Claim 1 of U.S. Patent No. 11417991 teaches wherein said adjuster of said first receiver and said adjuster of said second receiver each comprises an adjustable band.
In reference to claim  8, Claim 1 of U.S. Patent No. 11417991 teaches wherein an interior surface of each adjustable band each delimiting a hollow having an adjustable volume.
In reference to claim  9, Claim 10 of U.S. Patent No. 11417991 teaches wherein said adjuster of said first receiver and said adjuster of said second receiver each comprises a strap and a loop.
In reference to claim  10, Claim 11 of U.S. Patent No. 11417991 teaches wherein said first receiver adjuster and said second receiver adjuster share structure.
In reference to claim  11, Claims, 13, 14 of U.S. Patent No. 11417991 teaches wherein said housing includes an adjuster.
In reference to claim 12, Claims 10, 11 of U.S. Patent No. 11417991 substantially teaches the invention as claimed.
However U.S. Patent No. 11417991 does not teach wherein said first receiver adjuster and said housing adjuster share structure.
Nelson teaches wherein said first receiver adjuster (pertaining to the zipper of 16 in figure 1) and said housing adjuster (pertaining to the zipper of 10 in figure 1) share structure (i.e. the zipper 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nelson, see Abstract lines 1-5, in order to improve protection of the of the electrical cords by providing a waterproof protective enclosure that can accommodate cords and coupled terminals of varying sizes.
In reference to claim  13, Claims 10, 11 of U.S. Patent No. 11417991 substantially teaches the invention as claimed.
However U.S. Patent No. 11417991 does not teach wherein said second receiver adjuster and said housing adjuster share structure.
Nelson teaches wherein said second receiver adjuster (pertaining to the zipper of 16 in figure 1) and said housing adjuster (pertaining to the zipper of 10 in figure 1) share structure (i.e. the zipper 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nelson, see Abstract lines 1-5, in order to improve protection of the of the electrical cords by providing a waterproof protective enclosure that can accommodate cords and coupled terminals of varying sizes.
In reference to claim  14, Claim 1 of U.S. Patent No. 11417991 substantially teaches the invention as claimed.
However U.S. Patent No. 11417991 does not teach wherein said housing comprises a scrunchable a jacket.
Nelson teaches wherein said housing (10) comprises a scrunchable (col. 2, line 62-65 mentions the enclosure is made out of flexible material.  Therefore, the housing is seen to be made of scrunchable material) a jacket (13).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nelson, see Abstract lines 1-5, in order to improve protection of the of the electrical cords by providing a waterproof protective enclosure that can accommodate cords and coupled terminals of varying sizes.
In reference to claim  15, Claim 2 of U.S. Patent No. 11417991 teaches further comprising a first seal, wherein when said retainer in said installed orientation, said first cord in a space delimited by said seal, said contact surface of said first receiver disposed circumferentially about said seal.
In reference to claim  16, Claim 2 of U.S. Patent No. 11417991 teaches wherein when said retainer in said installed orientation, said contact surface of said first receiver interlocks with said first seal.
In reference to claim  19, Claim 1 of U.S. Patent No. 11417991 substantially teaches the invention as claimed.
However U.S. Patent No. 11417991 does not teach wherein said housing comprises an elastomeric material.
Nelson teaches wherein said housing comprises an elastomeric material (col. 2, line 62-65 mentions the enclosure is made out of flexible material.  Therefore, the housing is seen to be made of elastomeric material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nelson, see Abstract lines 1-5, in order to improve protection of the of the electrical cords by providing a waterproof protective enclosure that can accommodate cords and coupled terminals of varying sizes.
In reference to claim  20, Claim 1 of U.S. Patent No. 11417991 substantially teaches the invention as claimed.
However U.S. Patent No. 11417991 does not teach wherein of said first receiver and said second receiver comprise an elastomeric material.
Nelson teaches wherein of said first receiver and said second receiver comprise an elastomeric material (col. 2, line 62-65 mentions the enclosure is made out of flexible material.  Therefore, the first receiver and second receiver are seen to be made of elastomeric material)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Nelson, see Abstract lines 1-5, in order to improve protection of the of the electrical cords by providing a waterproof protective enclosure that can accommodate cords and coupled terminals of varying sizes.


Claims 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 of U.S. Patent No. 11417991 and Nelson 4869683 as applied to claim 16 above, further in view of Hull et al. 5217387.
In reference to claim  17, Claim 1, 2 of U.S. Patent No. 11417991 substantially teaches the invention as claimed.
However U.S. Patent No. 11417991 does not teach wherein said contact surface of said first receiver comprises a surface of a plurality of ridges and grooves.
Hull teaches of a contact surface of the first receiver (20; fig. 3) comprises a surface of a plurality of ridges and grooves.  Using the teachings of Hull to modify U.S. Patent No. 11417991 to arrive at the results of claim 17 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Hull to help keep the electrical connectors surely mated together inside the retainer.
In reference to claim  18, Claims 1, 2 of U.S. Patent No. 11417991 substantially teaches the invention as claimed.
However U.S. Patent No. 11417991 does not teach wherein said first seal comprises a plurality of ridges and grooves.
Hull teaches of a seal (28; fig. 2) comprises a plurality of ridges and grooves.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Hull to help keep the electrical connectors surely mated together inside the retainer.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/29/2022